USDC IN/ND case 3:19-cv-00716-JD-MGG document 17 filed 12/09/19 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

TOKIO MARINE SPECIALTY                            )
INSURANCE COMPANY,                                )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )
                                                  )
K&S ENGINEERS, INC., WISCONSIN                    ) Case No. 3:19-cv-00716-JD-MGG
CENTRAL LTD., NORTHERN ILLINOIS                   )
GAS COMPANY d/b/a NICOR GAS                       )
COMPANY, MICHELS CORPORATION,                     )
BURNS & MCDONNELL ENGINEERING                     )
COMPANY, INC., D’ESCOTO, INC.,                    )
                                                  )
        Defendants.                               )
                                                  )

                           NOTICE OF VOLUNTARY DISMISSAL

        COMES NOW Plaintiff, Tokio Marine Specialty Insurance Company (“Tokio Marine”),

by counsel, pursuant to Fed. R. Civ. Pro. 41(a)(1)(A), and files its Notice of Dismissal, without

prejudice. In support thereof, Plaintiff states the following:

        1.      Tokio Marine filed this lawsuit on September 5, 2019. (Dkt. 1, et seq.)

        2.      Defendant Northern Illinois Gas Company d/b/a Nicor Gas Company (“Nicor”)

filed a Motion to Dismiss on October 3, 2019. (Dkt. 10)

        3.      Defendant Wisconsin Central Ltd. filed its appearance on October 24, 2019 (Dkt.

13, 14) and an Unopposed Motion for Extension of Time to Answer or Otherwise Plead on

November 15, 2019. (Dkt. 15)

        4.      No defendant has filed either an answer or motion for summary judgment in this

suit.

        5.
USDC IN/ND case 3:19-cv-00716-JD-MGG document 17 filed 12/09/19 page 2 of 3


       6.      The sole issue in this lawsuit concerns insurance coverage under a Tokio Marine

Primary and Excess policy issued to defendant K&S Engineers, Inc.’s (“K&S”) in connection

with an underlying lawsuit to which the other defendants, including Nicor, are parties.

       7.      Tokio Marine and K&S, who has not yet appeared in this suit, came to an

agreement regarding insurance coverage under the Tokio Marine policies, and at this time Tokio

Marine hereby withdraws its claims in this lawsuit, without prejudice.

       WHEREFORE, Plaintiff Tokio Marine Specialty Insurance Company, by counsel, and

pursuant to Fed. R. Civ. Pro. 41(a)(1)(A) files its Notice of Dismissal, without prejudice.


                                              LEWIS WAGNER, LLP

                                              By /s/ Meghan E. Ruesch
                                                 MEGHAN E. RUESCH, #32473-49
                                                 MICHAEL R. GIORDANO, #31317-53
                                                 LEWIS WAGNER, LLP
                                                 501 Indiana Avenue, Suite 200
                                                 Indianapolis, IN 46202
                                                 Phone: (317) 237-0500
                                                 FAX: (317) 630-2790
                                                 mruesh@lewiswagner.com
                                                 mgiordano@lewiswagner.com
                                                 Counsel for Plaintiff




                                                 2
USDC IN/ND case 3:19-cv-00716-JD-MGG document 17 filed 12/09/19 page 3 of 3


                                    CERTIFICATE OF SERVICE

       This is to certify that I have served a copy of the foregoing upon all counsel of record, as
follows, by first class U.S. mail, postage prepaid, on this 9th day of December 2019:


Michels Corporation                                   D'Escoto, Inc.
c/o CT Corporation System, RA                         c/o CT Corporation System, RA
150 West Market Street, Suite 800                     150 West Market Street, Suite 800
Indianapolis, IN 46204                                Indianapolis, IN 46204


Burns & McDonnell Engineering                         Colleen Konicek
Company, Inc.                                         Paula E. Pitrak
c/o INCORP SERVICES, INC., R.A.                       FLETCHER & SIPPEL LLC
200 Byrd Way, Suite 205                               29 N. Wacker Dr., Ste. 800
Greenwood, IN 46143                                   Chicago, IL 60606
                                                      ckonicek@fletcher-sippel.com
                                                      ppitrak@fletcher-sippel.com
                                                      Attorneys for Defendant Wisconsin
                                                      Central Ltd.


Ryan W. Fuoss                                         K & S Engineers, Inc.
MAYER BROWN LLP                                       c/o Dibakar Sundi
71 South Wacker Drive                                 1521 Somerset Drive
Chicago, IL 60606                                     Munster, IN 46321
rfuoss@mayerbrown.com
Attorney for Defendant Northern Illinois
Gas Company




                                              By: /s/ Meghan E. Ruesch
                                                 MEGHAN E. RUESCH, #32473-49

       LEWIS WAGNER, LLP
       Suite 200
       501 Indiana Avenue
       Indianapolis, IN 46202
       Phone: (317) 237-0500
       FAX: (317) 630-2790
       mruesch@lewiswagner.com
       mgiordano@lewiswagner.com



                                                 3
